Citation Nr: 1445309	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  06-34 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the tongue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in relevant part, denied entitlement to service connection for squamous cell carcinoma.

In February 2010, the Board denied the claim for service connection for squamous cell carcinoma of the tongue.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In August 2010, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in an August 2010 Joint Motion for Remand.

In April 2011, the Board remanded the claim for further development.  The Board additionally remanded a claim for service connection for Parkinson's disease; however, that claim was subsequently granted in a July 2011 rating decision.


FINDING OF FACT

The Veteran's current squamous cell carcinoma of the base of the tongue was caused by in-service exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for entitlement to service connection for squamous cell carcinoma of the tongue have been met. 38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea).  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307.  Such a Veteran is presumed to have been exposed to herbicides during service unless there is affirmative evidence to the contrary.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt is given to the claimant.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was diagnosed as having poorly differentiated squamous cell carcinoma of the base of his tongue via a June 2004 pathology report.  

Given the Veteran's confirmed Vietnam service, he is presumed to have been exposed to herbicides during service.  Cancer of the tongue is not specifically listed among the diseases subject to presumptive service connection at 38 C.F.R. § 3.309(e).  Nonetheless, service connection may be established with competent evidence that this disability, inter alia, incurred in service, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

A November 2009 opinion was provided by a specialist in VA's Veterans Health Administration (VHA).  The specialist concluded that squamous cell carcinoma of the tongue was not a respiratory cancer.  He further concluded that oral cancers do not have an increased incidence from herbicides according to the Veterans and Agent Orange Update of 2004.  

In a November 2010 letter the Veteran's private physician, Dr. McQuone specifically noted that laryngeal carcinoma, which was presumptively service-connected under 38 C.F.R. § 3.309, was virtually exclusively squamous cell carcinoma and that such cancers are not generally considered respiratory cancers.  She noted that laryngeal carcinomas were much more similar to upper aerodigestive tract cancer, commonly called "throat cancer."  She concluded, therefore, that squamous cell carcinoma of the base of the tongue would as likely as not have the same etiology as laryngeal cancer.  

Dr. McQuone disagreed with the November 2009 VHA specialist's opinion that the Veteran's tongue base cancer was an oral cancer, which would be specifically excluded from presumptive service connection.  See 72 Fed. Reg. 32,395 (Jun. 12, 2007).  Rather, she noted that the Veteran's cancer was an oropharyngeal cancer, more similar in behavior to a laryngeal cancer.  In conclusion, she opined that service connection for laryngeal cancer based on herbicide exposure would clearly apply to the Veteran's carcinoma of the tongue base.  

Based on the foregoing, the evidence is at least in equipoise with respect to whether the Veteran's squamous cell carcinoma of the tongue base is the result of exposure to herbicides during service.  Thus, his appeal is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection is granted for squamous cell carcinoma of the tongue.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


